DISSENTING. Eakin, J. I concur in sustaining the conviction in this case, and in holding void so much of the sentence as provides that defendant shall be retained in the penitentiary until the fine be paid. In view, also, of the slight uncertainty of the result of legislation, I think it well to make no specific order for the delivery of the defendant to the sheriff of his county, after the expiration of his term in the penitentiary. It is not necessary. The duties and powers of the sheriff are prescribed by general provisions of the law; no orders are required. I do not concur in holding the act o£ March 24, 1875, to be so far repealed, by implication, that a fine imposed as a part of the punishment in felony, can now be collected only by civil process. The act of the tenth of March, 1877, seems tobe confined to misdemeanor, leaving the former act otherwise intact.